BARTLETT, J.
In this case I have reached the following conclusions :
1. The title to the lands of Julius E. Braunsdorf, deceased, vested in the children of the testator at the time of his death, and subject to the trusts declared in his will, and subject to the power of sale conferred upon the executors.
2. That power of sale was a mere naked power, and did not authorize or permit the executors to divide the land between the children. The deeds executed for that purpose must therefore be deemed void. If the executors had made' a sale to a bona fide purchaser for an adequate consideration, a different question would be presented, but the conveyances which are assailed in this suit appear to have been made solely for the purpose of effecting an actual partition. This the surviving executors had no power to do, under the will.
3. The plaintiffs are entitled to a partition of the lands in controversy. The share of the plaintiff George W. Braunsdorf, the child who is not yet 25, must be held by the surviving executor in trust until said plaintiff attains the age prescribed in the will. The share of the children of the defendant Wilhelmina Deckelmann must also be held in trust during the life of said defendant, who is entitled to receive the income thereof. As to the other defendants, their title to their respective shares appears to be absolute.
The foregoing statement of my views as to the proper construction of the will, under which all the parties receive such interest as they possess in the land in controversy, will enable their respective counsel to prepare an appropriate decree herein. In the findings proposed in behalf of plaintiffs and defendants, I find some matters which require explanation before I can pass upon them *725intelligently. For the purpose, therefore, of settling the form of the findings and decree, I wish all the counsel in the case to attend before me, at special term, in Brooklyn, at such time as they may be able to agree upon